Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Steven D. Czajkowski, Registration No. 67,319 on October 28, 2021. 

The application has been amended as follows: 
Claim 48 has been amended as follows: 
48. (Currently Amended) The computer program product of claim 41


Allowable Subject Matter

Claims 1 - 5, 8 - 25, 28 - 45, 48 - 60 are pending.  
Claims 1, 21, 41 are allowed based on the following:
The following is an examiner’s statement of reasons for allowance: 

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein sampling a time of day (TOD) signal based on a trigger in order to provide a sampled TOD, wherein the sampled TOD comprises a first time value of a clock at a first time interval, and wherein retrieving a previous TOD estimate, such that the previous TOD estimate comprises a second time value of a clock at a second time interval that is prior to the first time interval, and wherein determining an internal TOD estimate based on the sampled TOD and the previous TOD estimate, and wherein determining a timestamp based on the internal TOD estimate, such that determining the timestamp is based on adding a predetermined time offset to the internal TOD estimate,  and wherein the predetermined time offset is based on an amount of time for a bit to travel from a parallel interface to a serial interface, in addition to the other limitations in the specific manner as recited in claims 1 - 5, 8 - 25, 28 - 45, 48 - 60.  
  
Claims 2 - 5, 8 - 20 are allowed due to allowed base claim 1.  
Claims 22 - 25, 28 - 40 are allowed due to allowed base claim 21.  
Claims 42 - 45, 48 - 60 are allowed due to allowed base claim 41.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                             10-28-2021Primary Examiner, Art Unit 2443